Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 22, 2016

                                     No. 04-15-00595-CR

                                      David ARROYO,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8109
                           Honorable Ray Olivarri, Judge Presiding

                                        ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on August 4, 2016. See TEX. R. APP. P. 38.6(a). On the day
after the brief was due, and on two subsequent dates, Appellant’s counsel notified this court by
telephone that she was diligently preparing the brief but it was not yet complete. On August 19,
2016, Appellant filed a motion for extension of time to file the brief until August 26, 2016.
    Appellant’s motion is GRANTED. We again warn Appellant that NO FURTHER
EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court